FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2022

                                     No. 04-22-00387-CR

                      EX PARTE Franklin Jose Velasquez MARTINEZ,

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10369CR
                          Honorable Roland Andrade, Judge Presiding


                                        ORDER

       The State’s motion for extension of time to file its brief is GRANTED. Appellee’s brief is
due September 20, 2022.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court